Opinion by
Orlady, J.,
The defendant was convicted on an indictment in which the crime of abortion was charged. Sadie E. Beal, an unmarried *374woman whose residence was at Sand Patch, Somerset county, Penna., died in Allegheny City as the result of a premature birth which had been induced by unnatural causes. When the defendant learned through the newspapers that a criminal operation had been performed on her at a hotel in Somerset, he went to the district attorney’s office and made a statement that he had gone to the room of Miss Beal in the Hotel Vannear, and there made an examination of her person after refusing to aid her in procuring an abortion.
The first and second assignments of error must be overruled. The contents of the letter were not offered, nor did the commonwealth propose anything beyond establishing the fact that a letter had been sent. That fact standing alone was harmless, but taken in connection with the telegram, and the subsequent meeting of the parties, it was an item of evidence worthy of consideration. So also was the telegram. The testimony of the sending and receiving operator proved that her message had been received by the defendant, and however slight that link in the chain was, it was yet entitled to be received in evidence with the letter for the very purpose as suggested by the learned trial judge, — “as tending to make out a step in the commonwealth’s case.”
The contents of the letter and the general meaning of the telegram were not material, but they tended to prove that these two persons had been in communication prior to their meeting on the tram, and that this meeting was the result of design and not of accident. Proof of any system or means which would suggest a previous acquaintance would be subject to a like objection. It was not so much what was written as the fact that the defendant did not meet Miss Beal on the train as an unexpected stranger. In the authorities cited by appellant, the contents of the letter in each case was the important matter, and they do not apply under these facts.
The trial was conducted with great care, and the attention of the jury was fairly directed to the measure of proof necessary, and to the presumption of innocence to which the defendant was entitled, to wit: “ Are there such circumstances proved beyond a reasonable doubt in each instance, as to make out the separate elements necessary to prove that the defendant was guilty of the crime charged?”
*375The evidence was submitted in a clear and impartial manner. The high character of the defendant and misstatements of the dead girl were of great weight, and whatever of doubt there was when the commonwealth rested, it was removed by the damaging admissions of the defendant. On the whole evidence there was not such doubt of guilt as to warrant a new trial and it was properly refused.
The judgment of the court below is affirmed, and it is now ordered that W. L. Mitchell be remanded to the custody of the keeper of the county jail of Somerset county, there to be confined according to law for the residue of the term for which he was sentenced, and which had not expired on the 5th day of August, 1897, and that the record be remitted to the said court, that tins order may be effectual. •